Citation Nr: 1760642	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-34 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material has been received to reopen a claim for service connection for a right knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Whether new and material has been received to reopen a claim for service connection for a left knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Karen Y. Vicks, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant had active service with the Army National Guard from October 10, 1975 to November 18, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2012 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of his claims, the Appellant testified at videoconferences before a Decision Review Officer (DRO) in April 2016 and before the undersigned Veterans Law Judge in April 2017.

The issues of service connection for bilateral knee disabilities on the merits as well as service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

1.  In an unappealed rating decision dated in December 1982, the RO denied a claim of entitlement to service connection for a right knee disability. 

2.  In June 1995, the Appellant filed a petition to reopen a claim for service connection for a right knee disability.  He also filed a claim for service connection for a left knee disability.

3.  In an unappealed rating decision dated in August 1995, the RO found the claim for service connection for a left knee disability not well grounded and denied the petition to reopen a claim for service connection for a right knee disability.

5.  The evidence added to the record since the August 1995 rating decision that denied the petition to reopen a claim for service connection for a right knee disability, is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.

6.  The evidence added to the record since the August 1995 rating decision, which found the claim for service connection for a left knee disability not well grounded is new and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The December 1982 RO decision, that denied a claim of service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).
 
2.  The August 1995, RO decision, that denied a petition to reopen the claim for service connection for a right knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

3.  However, new and material evidence has been received to reopen the service connection claim for a right knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

4.  The August 1995, rating decision, which found the claim for service connection for a left knee disability not well grounded is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).
 
5.  However, new and material evidence has been received to reopen the service connection claim for a left knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been received to reopen claims for service connection for right and left knee disabilities  

The RO first considered and denied the Appellant's claim for service connection for a right knee disability in December 1982.  Evidence considered at that time included the Appellant's service treatment records.  The Appellant was notified of the decision and of his appellate rights by letter dated December 7, 1982.  He did not appeal.  Therefore, the December 1982 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

On June 22, 1995, the RO received the Appellant's claim for disabilities of the right and left knee.  In August 1995, the RO found that the claim for service connection for a left knee disability was not well grounded.  The RO also determined that new and material evidence had been received regarding the claim for service connection for a right knee disability.  Evidence considered at that time included the Appellant's service treatment records.  The Appellant was notified of the decision and of his appellate rights by letter dated September 18, 1995.  He did not appeal.  Therefore, the August 1995 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

VA may reopen a previously and finally disallowed claim when 'new and material' evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 .S.C.A. § 3 .156(a).  This requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether the denial was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

In regard to the December 1982 rating action (that denied service connection for a right knee disability) and the August 1995 rating action (that denied service connection for a left knee disability and denied the petition to reopen a claim for service connection for a right knee disability); the Board finds that the new evidence-in particular medical records as well as testimony of the Appellant-is so significant that this evidence must be considered in order to fairly decide the merits of the claims.  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claims.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Appellant's claims of entitlement to service connection for right knee and left knee disabilities are reopened. 


ORDER

The petition to reopen the claim of entitlement to service connection for a right knee disability is granted.

The petition to reopen the claim of entitlement to service connection for a left knee disability is granted.


REMAND

According to the Appellant's testimony given at the April 2017 hearing, he is receiving current private medical care from Dr. Gabriel Lewullis in Dover, Delaware.  (See page 8 April 2017 hearing transcript).  The attorney also stated that she would submit medical opinion regarding a nexus between his current knee disabilities and military service.  (See page 11 April 2017 hearing transcript).  The AOJ should assist the Appellant in obtaining these records.

The Appellant should be scheduled for VA orthopedic examination on remand in order to obtain an opinion as whether it is likely as not that the Appellant's low back and/or bilateral knee disabilities are related to his military service .

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any outstanding private medical records to include any opinions regarding a nexus between his claimed disabilities and military service (as referred to in testimony at his hearings) and the Appellant's complete treatment records from Dr. Gabriel Lewullis at Bayhealth Medical Group-Orthopedic Dover, 655 Bay Road, Suite F1, Dover, Delaware, dated from 2015 forward.

2.  Thereafter, schedule the Appellant for a VA orthopedic examination.  After reviewing the file, obtaining a complete medical history of the Appellant's bilateral knee and low back disorders, and examining the Appellant, the examiner should provide an opinion as to whether any current knee or low back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

The examiner must provide a complete explanation for the opinion reached.

3.  Finally, readjudicate the claims on appeal

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


